Honorable Felipe Reyna Criminal District Attorney McLennan County Courthouse Waco, Texas 76701
Re: Distribution and use of judicial district funds.
Dear Mr. Reyna:
You ask whether judicial district funds for adult probation services, which include probation fees and state aid funds, may be used for the payment of normal service and maintenance costs on equipment provided to an adult probation department by a county.
Section 10(f) of article 42.12 of the Texas Code of Criminal Procedure states in part:
  It shall be the responsibility of the county or counties comprising the judicial district or geographical area served by such district probation department to provide physical facilities, equipment, and utilities for an effective and professional adult probation and adult community-based correctional service.
Attorney General Opinion H-1218 (1978) determined that section 10(f) `requires the counties to provide, from their own funds and not from probation fees, the physical facilities, equipment, and utilities needed for the probation office.' The statutory requirement to provide equipment is a continuing one, and we believe the requirement that a county provide equipment to the adult probation office encompasses the duty to maintain the equipment. Pursuant to its rule-making authority in section 3.01 of article 42.121, the Texas Adult Probation Commission has promulgated a standard requiring that each probation officer be provided with `adequate' equipment. Standard 608.01.00.070a, 3 Tex. Reg. 1580 (1978). We believe `adequate equipment' means equipment in good repair. In our opinion, the county's duty to provide equipment includes the implied duty to maintain it properly.
 SUMMARY
Counties are responsible for maintaining and repairing the equipment they provide adult probation departments pursuant to section 10(f) of article 42.12 of the Code of Criminal Procedure.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by Susan Garrison and Linda Hall Assistant Attorneys General